DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/12/2021. As directed by the amendment: claim 1 has been amended, claims 2 and 31-48 have been cancelled, and no new claims are added. Thus, claims 1, 3-30, and 49 are presently pending in the application.

Response to Arguments
Applicant’s arguments and amendments with respect to claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. Therefore, claims 1, 3-30, and 49 are now allowable.

Allowable Subject Matter
Claims 1, 3-30, and 49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record fails to disclose either singly or in combination the claimed intraosseous injector and a slidable needle that penetrates a septum in the container to release pressurized fluid when the needle moves in a first direction.
Closest prior art: Kaisha (WO 2013/190941).

Claims 3-30 and 49 are allowable due to their dependency on claim 1,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/T.I./Examiner, Art Unit 3783     
                                                                                                                                                                                                   /REBECCA E EISENBERG/Primary Examiner, Art Unit 3783